Case: 18-10252      Document: 00514825307         Page: 1    Date Filed: 02/06/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                      United States Court of Appeals

                                    No. 18-10252
                                                                               Fifth Circuit

                                                                             FILED
                                 Conference Calendar                  February 6, 2019
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                 Plaintiff-Appellee

v.

SERGIO LABRADA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:11-CR-20-1


Before REAVLEY, OWEN, and GRAVES, Circuit Judges.

PER CURIAM: *
       The Federal Public Defender appointed to represent Sergio Labrada has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Labrada has filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein, as well as Labrada’s
response. We concur with counsel’s assessment that the appeal presents no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10252    Document: 00514825307     Page: 2   Date Filed: 02/06/2019


                                 No. 18-10252

nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2